shown.    Strickland v. Washington, 466 U.S. 668, 697 (1984). We give
                deference to the district court's factual findings if supported by substantial
                evidence and not clearly erroneous but review the court's application of
                the law to those facts de novo. Lader, 121 Nev. at 686, 120 P.3d at 1166.
                            Throughout April 2009, Kelly robbed several businesses using
                what appeared to be a firearm. After his last robbery, an "airsoft" gun was
                found in his possession. Pursuant to negotiations, Kelly pleaded guilty to
                two counts of robbery with the use of a deadly weapon and one count of
                attempted robbery with the use of a deadly weapon. Later, he filed a post-
                conviction petition, wherein he alleged that the airsoft gun did not
                constitute a deadly weapon pursuant to NRS 193.165(6) and therefore
                counsel was ineffective for advising him to plead guilty. The district court
                conducted an evidentiary hearing and Kelly presented no evidence
                regarding the gun's capabilities; however, the State presented expert
                testimony that the gun was capable of expelling a metallic projectile by
                means of spring, gas, or air, and therefore met the definition of a deadly
                weapon.   See NRS 193.165(6)(c) (a deadly weapon includes the weapons
                identified in NRS 202.265); NRS 202.265(5)(b) (listing a firearm as a
                weapon, and defining firearm as "any device from which a metallic
                projectile, including any ball bearing or pellet, may be expelled by means
                of spring, gas, air or other force"). Kelly's former counsel testified that, at
                first, he did not believe the gun constituted a deadly weapon, but after
                researching its capabilities online, talking to the prosecutor, and reading
                the relevant caselaw, he concluded otherwise.
                            Based upon the testimony presented at the evidentiary
                hearing, the district court concluded that the airsoft gun constituted a
                deadly weapon for the purposes of NRS 193.165(6). However, the district

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                court concluded that counsel was deficient because he did not adequately
                investigate the gun's capabilities before advising Kelly to plead guilty.
                The district court also concluded that Kelly was prejudiced because "he
                received consecutive sentences that he otherwise would not have received
                if the investigation had determined that the airsoft gun did not meet
                statutory requirements."
                             We conclude that the district court erred. Even assuming that
                counsel was deficient and should have undertaken additional investigation
                before advising Kelly to plead guilty, Kelly failed to demonstrate that
                further investigation would have revealed information that would have
                caused him to reject the plea.   See Molina v. State, 120 Nev. 185, 192, 87
                P.3d 533, 538 (2004). In fact, the record demonstrates that any further
                investigation would only have confirmed that the gun constituted a deadly
                weapon, as the district court itself concluded. The district court applied an
                incorrect test for prejudice because the relevant inquiry was not whether
                counsel's deficiency could have altered the possible sentence. Rather, the
                appropriate test was whether, absent counsel's deficiency, there was a
                reasonable probability that Kelly would have rejected the plea and
                proceeded to trial.   See Hill, 474 U.S. at 58-59. Because Kelly pleaded
                guilty based upon counsel's advice that the airsoft gun constituted a
                deadly weapon, and additional investigation would have confirmed that
                the gun constituted a deadly weapon, Kelly failed to demonstrate that he
                would have rejected the plea. We conclude that the district court erred by
                concluding that Kelly demonstrated prejudice. And to the extent that the
                district court's order can be read to conclude that counsel's performance
                resulted in an unknowing plea, we conclude that the district court abused
                its discretion.   See Rubio v. State, 124 Nev. 1032, 1038, 194 P.3d 1224,

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                1228 (2008) ("A guilty plea is knowing and voluntary if the defendant has
                a full understanding of both the nature of the charges and the direct
                consequences arising from a plea of guilty." (internal quotation marks and
                emphasis omitted)). Accordingly, we 2
                            ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART AND REMAND this matter to the
                district court for proceedings consistent with this order.



                                                                                  J.
                                                    Hardesty


                                                                                  J.
                                                    Douglas


                                                          C/VUT114•1              J
                                                    Cherry


                cc: Hon. Patrick Flanagan, District Judge
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Jeffrey S. Blanck
                     Washoe District Court Clerk


                      2 Because   we conclude that the district court erred by granting
                Kelly's petition in part, we need not consider the remainder of the State's
                assertions. The fast track response fails to comply with NRAP 3C(h)(1)
                and NRAP 32(a)(4) because it is not double-spaced. Counsel for Kelly is
                cautioned that the failure to comply with this court's briefing
                requirements in the future may result in the imposition of sanctions. See
                NRAP 3C (n).



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A